DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, directed to Figs. 9-12
Species 2, directed to Figs. 13-16.
Species 3, directed to Figs. 17-20
Species 4, directed to Figs. 21-26
The species are independent or distinct because they are directed to mutually exclusive characteristics such as lampholder 128, 134 attached by friction fit; lampholder 142 attached by tail plug 148 and tail plug receptacle 144; lamp holder 154 attached by injection molding through opening 156; and a lamp holder 184 attached by injection molding through the holes around the wires.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7, 8, 13, 19 and 20 are generic.  Furthermore, it is unclear, but claims 2 and 14 may also be generic, pending the resolution of the 112 issue, discussed below.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different search strategies and different fields of search and art applicable to one species would not necessarily be applicable to other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with William Cochran on 10/28/2021 a provisional election was made without traverse to prosecute the invention of Species 3.  Species 3 corresponds to claims 5, 6, 11, 12, 17, 18, 23 and 24, in addition to the generic claims 1, 7, 8, 13, 19 and 20 (and potentially claims 2 and 14) as discussed above.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 3, 4, 9, 10, 15, 16, 21 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 9/29/2021 have been considered.
The information disclosure statement filed 3/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 
Applicant has provided an English abstract of said document, but not the foreign patent document, as required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 17-18 recites “The light emitting diode parallel array of claim 1…”  However, the preceding parts of claim 1 do not recite the device to be a light emitting diode parallel array.  Therefore, there is a lack of antecedent basis for the parallel array.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 17-20 appear to recite a separate dependent claim.  It is unclear if Applicant intended to incorporate the language into claim 1 or to make it a dependent claim.  For the purposes of examination, the additional limitation will be treated as its own dependent claim.
Claim 2, lines 23-24 recite “a lamp holder…with openings formed in said jacket.”  The species with openings (plural) is species 3, openings 176, 178.  
However, claims 3 and 4 are dependent on claim 2 and recites features (tail plug, friction fit) directed to other species.  The species are not disclosed as combinable.  It is unclear if Applicant is trying to recite claim 2 as a generic claim with an opening (singular) directed to input of the light core and wire that may later be distinguished in dependent claims 5 and 6 as the bonding openings OR if Applicant is trying to claim that the embodiments are combined of having both injection molding holes and a tail plug.
For the purposes of examination claim 2 will be examined as though it recited a jacket with an opening (singular) formed in said jacket.  Furthermore, claims 5 and 6 will be examined as though they recited that the openings comprise a plurality of openings with the material being injected into said plurality of openings.
Claims 3-6 are dependent on claim 2 and contain the same deficiencies.

Furthermore, claim 14 recites “The series resistor LED light core further comprising…”  This appears to be the construction of a dependent claim, but claim 14 does not refer to a previous claim.  Therefore, it is unclear if claim 14 is an independent claim OR if it should be a dependent claim, and if so, which claim it should be dependent on.  For the purposes of examination, claim 14 will be examined as though it were dependent on claim 13.
Claims 15-18 are dependent on claim 14 and contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub 2013/0003390 A1) in view of Dinger (USPN 4,292,099 A), or alternatively in further view of Allen (US PGPub 2006/0139920 A1) and Huang (CN 106499986 A, citations refer to the attached machine translation).
As to claims 1 and 7, Wu discloses (Figs. 1-4) a water resistant light emitting diode (LED) core comprising: an LED element 1 comprising: a first wire 2 connected to said positive LED lead (unlabeled, part of 1 connected to 2 as depicted in Fig. 4) to create a first electrical connection; a second wire 2 connected to said negative LED (unlabeled, part of 1 connected to 2 as depicted in Fig. 4) lead to create a second electrical connection (Paragraph 17); an insulator 3 disposed between said positive LED lead and said negative LED lead (unlabeled, parts connected to 2), said first wire 2 and said first electrical connection, and said negative LED lead, said second wire 2 and said second electrical connection being integrated together; at least one heat shrink tube 4 (Paragraph 19) that overlaps a portion of said LED lens and said insulator 3 that is shrunk to provide a watertight seal (Paragraph 19) between said LED lens and said insulator to produce said water resistant light core. 

    PNG
    media_image1.png
    749
    176
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    194
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    366
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    409
    295
    media_image4.png
    Greyscale
Wu
As to the diode portion, Wu discloses the element is an LED (Paragraph 17), which is well-known in the art to be an acronym for light emitting diode.
Furthermore, the diode portion, the positive and negative leads of the LED are not explicitly pointed out by reference numbers in Wu.  However, the Examiner takes official notice that it is well-known in the art that to use the LED diode as the source 
Alternatively, Allen teaches (Fig. 17) the details of the LED including a diode portion 1003a of said LED element; a positive LED lead 1008 connected to said diode portion 1003a; a negative LED lead 1006 connected to said diode portion 1003a; an LED lens 1002 that covers said diode portion 1003a and connections of said positive LED and said negative LED lead to said diode portion so that said positive LED lead 1006 and said negative LED 1008 lead protrude from said LED lens 1002. (Paragraph 45)

    PNG
    media_image5.png
    755
    533
    media_image5.png
    Greyscale
Allen
Therefore, in the absence of an explicit discussion of the LED element by Wu, one having ordinary skill in the art would look to the prior art for suitable teachings of the details of the LED element and therefore find it obvious to implement the LED element 
Wu discloses an insulator 3 as a separator to prevent short circuiting wires 2(Paragraph 18), but Wu, or alternatively in further view of Allen is silent as to the insulator being fusible and melted to encapsulate the electrical connections.
Dinger teaches (Figs. 1, 5 and 6) separator 14 that melts and fuses under heat (Col. 1, lines 65-Col. 2, line 11; Col. 2, line 9) in order to form a separating and impermeable seal that can accommodate a wide range of wires (Col. 3, lines 23-Col. 4, line 3).

    PNG
    media_image6.png
    273
    533
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    277
    523
    media_image7.png
    Greyscale
Dinger
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the insulator from fusible material and fuse it with heat in order to 
As to the heat shrink tube overlapping the lens, Wu appears to depict the heat shrink tube 4 overlapping the lens.
Alternatively, Huang teaches (Figs. 1 and 3) forming the heat shrink tube 33 (Paragraph 28) overlapping the lens 33 (parts labeled in Fig. 1, overlapping shown in Fig. 3).

    PNG
    media_image8.png
    727
    518
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    447
    420
    media_image9.png
    Greyscale
Huang
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the heat shrinking tube also overlap the lens portion, since it is taught as suitable by Huang and the selection from among known structures for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 7, Wu discloses (Figs. 1-4)  method of making a water resistant light emitting diode (LED) light core comprising: providing an LED element having a diode portion (unlabeled, part of #1), a first LED (unlabeled, part of #1) lead connected to said diode portion, a second LED lead (unlabeled, part of #1) connected to said diode portion and an LED lens (unlabeled, part of #1) that covers said diode portion; connecting a first wire 2 to said first LED lead; connecting a second wire 2 to said second LED lead; placing an insulator 3 between said first LED lead and said second 
As to the diode portion, Wu discloses the element is an LED (Paragraph 17), which is well-known in the art to be an acronym for light emitting diode.
Furthermore, the diode portion, the positive and negative leads of the LED are not explicitly pointed out by reference numbers in Wu.  However, the Examiner takes official notice that it is well-known in the art that to use the LED diode as the source connected to positive and negative leads and surrounded by a bullet shaped lens and based on the depiction of LED element 1 in the Figures of Wu, one having ordinary skill in the art that Wu implicitly discloses these features.
Alternatively, Allen teaches (Fig. 17) the details of the LED including a diode portion 1003a of said LED element; a positive LED lead 1008 connected to said diode portion 1003a; a negative LED lead 1006 connected to said diode portion 1003a; an LED lens 1002 that covers said diode portion 1003a and connections of said positive LED and said negative LED lead to said diode portion so that said positive LED lead 1006 and said negative LED 1008 lead protrude from said LED lens 1002. (Paragraph 45)
Therefore, in the absence of an explicit discussion of the LED element by Wu, one having ordinary skill in the art would look to the prior art for suitable teachings of the details of the LED element and therefore find it obvious to implement the LED element 
Wu discloses an insulator 3 as a separator to prevent short circuiting wires 2(Paragraph 18), but Wu, or alternatively in further view of Allen is silent as to the insulator being fusible and melted to encapsulate the electrical connections.
Dinger teaches (Figs. 1, 5 and 6) separator 14 that melts and fuses under heat (Col. 1, lines 65-Col. 2, line 11; Col. 2, line 9) in order to form a separating and impermeable seal that can accommodate a wide range of wires (Col. 3, lines 23-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the insulator from fusible material and fuse it with heat in order to form the separating and impermeable seal that can accommodate a wide range of wires, as taught by Dinger.
As to the heat shrink tube overlapping the lens, Wu appears to depict the heat shrink tube 4 overlapping the lens.
Alternatively, Huang teaches (Figs. 1 and 3) forming the heat shrink tube 33 (Paragraph 28) overlapping the lens 33 (parts labeled in Fig. 1, overlapping shown in Fig. 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the heat shrinking tube also overlap the lens portion, since it is taught as suitable by Huang and the selection from among known structures for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 1 (dependent section) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger, or alternatively in further view of Allen and Huang as applied to claim 1 above, and further in view of Li et al. (US PGPub 2005/0168156 A1). 
As to claim 1, Wu discloses that the light is part of string lights (Paragraph 11), but is silent as to Applicant’s specified parallel and series connections.
Li et al. teaches (Figs. 3 and 7) wiring lighting elements a plurality of additional light emitting diode parallel arrays (each #25 is a parallel array) that are connected in series (Paragraph 38) with said light emitting diode parallel array to form a light string that will continue to function even if one LED fails open (Paragraph 39).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to wire the string lights in series parallel configuration taught by Li et al. in order to allow the light string to function even if one LED fails open, as taught by Li et al.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Loomis et al. (US PGPub 2015/0211727 A1) and Rowell (USPN 9,777,892 B1), or alternatively in further view of Allen and Huang and Ishizaka et al. (US PGPub 2007/0102722 A1).
As to claim 2, Wu discloses a light emitting diode (LED) lamp comprising: a water resistant light core comprising: an LED element comprising: a first lead and a second lead (unlabeled, parts of #1 that connects to #2) an LED lens (unlabeled); a first wire 2 connected to said first lead to create a first electrical connection; a second wire 2 connected to said second lead to create a second electrical connection; an insulator 3 
As to the diode portion, Wu discloses the element is an LED (Paragraph 17), which is well-known in the art to be an acronym for light emitting diode.
Furthermore, the diode portion, the positive and negative leads of the LED are not explicitly pointed out by reference numbers in Wu.  However, the Examiner takes official notice that it is well-known in the art that to use the LED diode as the source connected to positive and negative leads and surrounded by a bullet shaped lens and based on the depiction of LED element 1 in the Figures of Wu, one having ordinary skill in the art that Wu implicitly discloses these features.
Alternatively, Allen teaches (Fig. 17) the details of the LED including a diode portion 1003a of said LED element; a positive LED lead 1008 connected to said diode portion 1003a; a negative LED lead 1006 connected to said diode portion 1003a; an LED lens 1002 that covers said diode portion 1003a and connections of said positive LED and said negative LED lead to said diode portion so that said positive LED lead 1006 and said negative LED 1008 lead protrude from said LED lens 1002. (Paragraph 45)

Wu discloses an insulator 3 as a separator to prevent short circuiting wires 2(Paragraph 18), but Wu, or alternatively in further view of Allen is silent as to the insulator being fusible and melted to encapsulate the electrical connections.
Dinger teaches (Figs. 1, 5 and 6) separator 14 that melts and fuses under heat (Col. 1, lines 65-Col. 2, line 11; Col. 2, line 9) in order to form a separating and impermeable seal that can accommodate a wide range of wires (Col. 3, lines 23-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the insulator from fusible material and fuse it with heat in order to form the separating and impermeable seal that can accommodate a wide range of wires, as taught by Dinger.
As to the heat shrink tube overlapping the lens, Wu appears to depict the heat shrink tube 4 overlapping the lens.
Alternatively, Huang teaches (Figs. 1 and 3) forming the heat shrink tube 33 (Paragraph 28) overlapping the lens 33 (parts labeled in Fig. 1, overlapping shown in Fig. 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the heat shrinking tube also overlap the lens portion, since it is 
Wu discloses injection molded piece 6 used to provide additional waterproofing (Paragraph 21) , but Wu in view of Dinger, or alternatively in further view of Allen and Huang is silent as to Applicant’s openings in the jacket.
Loomis et al. teaches (Fig. 10A) forming the similarly placed lampholder 1015 with injected sealing agent in order to similarly provide water resistance (Paragraph 41, epoxy sealing agent).
It would be obvious to one having ordinary skill in the art at the time of the invention to form the exterior element from a lampholder injected with sealing agent instead of the injection molded piece of Wu since the selection of from among known similar elements for similar purposes is generally within the abilities of one having ordinary skill in the art and in order to seal the device with a lower volume of injected material and allow for independent selection of the exterior material.
 Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang teaches the injection into the cavity (Loomis et al. Paragraph 41), but is silent as to the exact specifics of how the material is injected.
Rowell teaches (Fig. 1A) including a hole 28 in housing 14 in order to inject protective silicone or epoxy.  (Col. 3, lines 26-30)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly form a hole in the side of element 1015 of Loomis et al. in order to allow for the injection of the sealing material, as taught by Rowell.

Alternatively, Ishikaza et al. teaches (Figs. 1 and 3) including a plurality of holes in order to inject the resin (Paragraph 35).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use multiple holes in the jacket 1015 of Loomis et al. in order to allow for resin injection as taught by Ishikaza et al. and in order to increase the speed at which resin could be injected.
As to claim 5, Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang as modified by Lowell in the alternative rejection of claim 2 teaches bonding material (Loomis et al. Paragraph 41; Rowell Col. 3, lines 26-30; Ishikaza et al. Paragraph 35) placed in said openings formed in said jacket that secures said lamp holder to said water resistant light core and seals said water resistant light core and said jacket.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Loomis et al. and Lowell, or alternatively in further view of Allen and Huang as applied to claim 2 above, and further in view of Quaal (US PGPub 2011/0194284 A1).
As to claim 6, Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang as modified by Lowell in the alternative rejection of claim 2 teaches a sealant (Loomis et al. Paragraph 41; Rowell Col. 3, lines 26-30; Ishikaza et al. Paragraph 35) injected in said openings formed in said jacket that secures said lamp 
Quaal teaches (Figs. 4 and 5) using thermoplastic hotmelt as the sealing material (Paragraph 38).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a thermoplastic as the sealing material, as taught by Quaal, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger, or alternatively in further view of Allen and Huang and Loomis et al.
As to claim 8, Wu discloses (Figs. 1-4) a method of making a light emitting diode (LED) lamp comprising: providing an LED element 1 having a diode portion (unlabeled, part of #1), a first LED lead (unlabeled, part of #1)  connected to said diode portion, a second LED lead (unlabeled, part of #1) connected to said diode portion and an LED lens(unlabeled, part of #1) that covers said diode portion; connecting a first wire 2 to said first LED lead; connecting a second wire 2 to said second LED lead; placing an insulator 3 between said first LED lead and said second LED lead, and between said first wire and said second wire; 14LED.42US01 at least one heat shrink tube 4 (Paragraph 19) placed around said insulator 3 and overlapping a portion of said LED lens; applying heat to said 
As to the diode portion, Wu discloses the element is an LED (Paragraph 17), which is well-known in the art to be an acronym for light emitting diode.
Furthermore, the diode portion, the positive and negative leads of the LED are not explicitly pointed out by reference numbers in Wu.  However, the Examiner takes official notice that it is well-known in the art that to use the LED diode as the source connected to positive and negative leads and surrounded by a bullet shaped lens and based on the depiction of LED element 1 in the Figures of Wu, one having ordinary skill in the art that Wu implicitly discloses these features.
Alternatively, Allen teaches (Fig. 17) the details of the LED including a diode portion 1003a of said LED element; a positive LED lead 1008 connected to said diode portion 1003a; a negative LED lead 1006 connected to said diode portion 1003a; an LED lens 1002 that covers said diode portion 1003a and connections of said positive LED and said negative LED lead to said diode portion so that said positive LED lead 1006 and said negative LED 1008 lead protrude from said LED lens 1002. (Paragraph 45)
Therefore, in the absence of an explicit discussion of the LED element by Wu, one having ordinary skill in the art would look to the prior art for suitable teachings of the details of the LED element and therefore find it obvious to implement the LED element as taught by Wu, since the selection from among known suitable structures for their known purposes is generally within the abilities of one having ordinary skill in the art.

Dinger teaches (Figs. 1, 5 and 6) separator 14 that melts and fuses under heat (Col. 1, lines 65-Col. 2, line 11; Col. 2, line 9) in order to form a separating and impermeable seal that can accommodate a wide range of wires (Col. 3, lines 23-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the insulator from fusible material and fuse it with heat in order to form the separating and impermeable seal that can accommodate a wide range of wires, as taught by Dinger.
As to the heat shrink tube overlapping the lens, Wu appears to depict the heat shrink tube 4 overlapping the lens.
Alternatively, Huang teaches (Figs. 1 and 3) forming the heat shrink tube 33 (Paragraph 28) overlapping the lens 33 (parts labeled in Fig. 1, overlapping shown in Fig. 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the heat shrinking tube also overlap the lens portion, since it is taught as suitable by Huang and the selection from among known structures for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to element 6 of Wu being a lampholder, it surrounds and attaches to the lamp and is therefore a lampholder.

It would be obvious to one having ordinary skill in the art at the time of the invention to form the exterior element from a lampholder injected with sealing agent instead of the injection molded piece of Wu since the selection of from among known similar elements for similar purposes is generally within the abilities of one having ordinary skill in the art and in order to seal the device with a lower volume of injected material and allow for independent selection of the exterior material.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang as applied to claim 8 above, and further in view of Rowell and Ishikaza et al. 
As to claim 11, Wu in view of Dinger, or alternatively in further view of Allen and Huang as modified by Loomis et al. teaches the injection into the cavity (Loomis et al. Paragraph 41), but is silent as to the exact specifics of how the material is injected.
Rowell teaches (Fig. 1A) including a hole 28 in housing 14 in order to inject protective silicone or epoxy.  (Col. 3, lines 26-30)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly form a hole in the side of element 1015 of Loomis et al. in order to allow for the injection of the sealing material, as taught by Rowell.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use multiple holes in the jacket 1015 of Loomis et al. in order to allow for resin injection as taught by Ishikaza et al. and in order to increase the speed at which resin could be injected.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang as applied to claim 8 above, and further in view of Rowell and Ishikaza et al. and Quaal.
As to claim 12, Wu in view of Dinger, or alternatively in further view of Allen and Huang as modified by Loomis et al. teaches the injection into the cavity (Loomis et al. Paragraph 41), but is silent as to the exact specifics of how the material is injected.
Rowell teaches (Fig. 1A) including a hole 28 in housing 14 in order to inject protective silicone or epoxy.  (Col. 3, lines 26-30)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly form a hole in the side of element 1015 of Loomis et al. in order to allow for the injection of the sealing material, as taught by Rowell.
Furthermore, Ishikaza et al. teaches (Figs. 1 and 3) including a plurality of holes in order to inject the resin (Paragraph 35).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use multiple holes in the jacket 1015 of Loomis et al. in order to allow 
Wu in view of Dinger and Loomis et al. and Rowell and Ishikaza et al., or alternatively in further view of Allen and Huang teaches a sealant (Loomis et al. Paragraph 41; Rowell Col. 3, lines 26-30; Ishikaza et al. Paragraph 35) injected in said openings formed in said jacket that secures said lamp holder to said water resistant light core and seals said water resistant light core and said jacket to produce a waterproof LED lamp, but is silent as to the sealant being a thermoplastic.
Quaal teaches (Figs. 4 and 5) using thermoplastic hotmelt as the sealing material (Paragraph 38).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a thermoplastic as the sealing material, as taught by Quaal, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Striebel et al. (US PGPub 2002/0075683 A1) and Yang (US PGPub 2010/0296290 A1), or alternatively in further view of Allen and Huang.
As to claims 13 and 19, Wu discloses (Figs. 1-4) A LED light core comprising: a water resistant light core comprising: an LED comprising: a diode portion (unlabeled, part of #1) of said LED element; a first lead (unlabeled, part of #1) connected to said diode portion; a second lead (unlabeled, part of #1) connected to said diode portion; an 
As to the diode portion, Wu discloses the element is an LED (Paragraph 17), which is well-known in the art to be an acronym for light emitting diode.
Furthermore, the diode portion, the positive and negative leads of the LED are not explicitly pointed out by reference numbers in Wu.  However, the Examiner takes official notice that it is well-known in the art that to use the LED diode as the source connected to positive and negative leads and surrounded by a bullet shaped lens and based on the depiction of LED element 1 in the Figures of Wu, one having ordinary skill in the art that Wu implicitly discloses these features.
Alternatively, Allen teaches (Fig. 17) the details of the LED including a diode portion 1003a of said LED element; a positive LED lead 1008 connected to said diode portion 1003a; a negative LED lead 1006 connected to said diode portion 1003a; an LED lens 1002 that covers said diode portion 1003a and connections of said positive LED and said negative LED lead to said diode portion so that said positive LED lead 1006 and said negative LED 1008 lead protrude from said LED lens 1002. (Paragraph 45)

Wu discloses an insulator 3 as a separator to prevent short circuiting wires 2(Paragraph 18), but Wu, or alternatively in further view of Allen is silent as to the insulator being fusible and melted to encapsulate the electrical connections.
Dinger teaches (Figs. 1, 5 and 6) separator 14 that melts and fuses under heat (Col. 1, lines 65-Col. 2, line 11; Col. 2, line 9) in order to form a separating and impermeable seal that can accommodate a wide range of wires (Col. 3, lines 23-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the insulator from fusible material and fuse it with heat in order to form the separating and impermeable seal that can accommodate a wide range of wires, as taught by Dinger.
As to the heat shrink tube overlapping the lens, Wu appears to depict the heat shrink tube 4 overlapping the lens.
Alternatively, Huang teaches (Figs. 1 and 3) forming the heat shrink tube 33 (Paragraph 28) overlapping the lens 33 (parts labeled in Fig. 1, overlapping shown in Fig. 3).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the heat shrinking tube also overlap the lens portion, since it is 
Wu in view of Dinger, or alternatively in further view of Allen and Huang is silent as to Applicant’s resistor.
Striebel et al. teaches (Fig. 1) including a resistor 16 (Paragraph 29) in between lead from LED 12 and wire 17, with resistor 16 also being sealed from moisture (Paragraph 30).
Yang teaches (Fig. 1) including a resistor 111 with LED 110 serves to limit current flow and protect the LED from burnout (Paragraph 16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a resistor in the sealed region between the LED lead and wire, as taught by Striebel et al. in order to limit current flow and protect the LED from burnout, as taught by Yang.
With respect to claim 19, the method steps recited would also be practiced in the making of the device of Wu in view of Dinger and Striebel et al. and Yang, or alternatively in further view of Allen and Huang.

Claims 14, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Striebel et al. and Yang, or alternatively in further view of Allen and Huang as applied to claim 13 above, and further in view of Loomis et al. and Rowell and Ishikaza et al.
As to claims 14 and 20, Wu discloses injection molded piece 6 used to provide additional waterproofing (Paragraph 21) , but Wu in view of Dinger and Striebel et al. 
Loomis et al. teaches (Fig. 10A) forming the similarly placed lampholder 1015 with injected sealing agent in order to similarly provide water resistance (Paragraph 41, epoxy sealing agent).
It would be obvious to one having ordinary skill in the art at the time of the invention to form the exterior element from a lampholder injected with sealing agent instead of the injection molded piece of Wu since the selection of from among known similar elements for similar purposes is generally within the abilities of one having ordinary skill in the art and in order to seal the device with a lower volume of injected material and allow for independent selection of the exterior material.
 Wu in view of Dinger and Striebel et al. and Yang and Loomis et al., or alternatively in further view of Allen and Huang teaches the injection into the cavity (Loomis et al. Paragraph 41), but is silent as to the exact specifics of how the material is injected.
Rowell teaches (Fig. 1A) including a hole 28 in housing 14 in order to inject protective silicone or epoxy.  (Col. 3, lines 26-30)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly form a hole in the side of element 1015 of Loomis et al. in order to allow for the injection of the sealing material, as taught by Rowell.
Furthermore, Ishikaza et al. teaches (Figs. 1 and 3) including a plurality of holes in order to inject the resin (Paragraph 35).

With respect to claim 20, the method steps recited would also be practiced in the making of the device of Wu in view of Dinger and Striebel et al. and Yang, or alternatively in further view of Allen and Huang as applied to claim 14.
As to claims 17 and 23, Wu in view of Dinger and Loomis et al., or alternatively in further view of Allen and Huang as modified by Lowell in the alternative rejection of claim 2 teaches bonding material (Loomis et al. Paragraph 41; Rowell Col. 3, lines 26-30; Ishikaza et al. Paragraph 35) placed in said openings formed in said jacket that secures said lamp holder to said water resistant light core and seals said water resistant light core and said jacket.

Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Dinger and Striebel et al. and Yang and Loomis et al. and Rowell and Ishikaza et al., or alternatively in further view of Allen and Huang as applied to claims 14 and 19 above, and further in view of Quaal.
As to claims 18 and 24, Wu in view of Dinger and Striebel et al. and Yang and Loomis et al. and Rowell and Ishikaza et al., or alternatively in further view of Allen and Huang teaches a sealant (Loomis et al. Paragraph 41; Rowell Col. 3, lines 26-30; Ishikaza et al. Paragraph 35) injected in said openings formed in said jacket that secures said lamp holder to said water resistant light core and seals said water resistant 
Quaal teaches (Figs. 4 and 5) using thermoplastic hotmelt as the sealing material (Paragraph 38).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a thermoplastic as the sealing material, as taught by Quaal, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.Y.H/           Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875